Citation Nr: 1207905	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for vertigo, or a peripheral vestibular disorder, manifested by dizziness, to include as secondary to the service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975 and from September 1979 to February 1992.  He also has unverified active service from April 1966 to February 1970.

This case comes before the Board of Veterans Appeals  (Board) on appeal from an August 2005 rating decision rendered by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Thus, the issue on appeal has been recharacterized as noted on the title page of this decision to reflect the theory of secondary service connection and the Veteran's contentions.

Further review of the claims folder indicates that the Veteran's requested hearing before a Veterans Law Judge was scheduled for April 2009.  However, the Veteran failed to report for this hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d). 

In June 2010, the Board remanded the Veteran's claim for additional development, to include obtaining a VA examination.  That development having been completed and his claim continuing to be denied, the Appeals Management Center (AMC) in Washington, D.C. returned his case to the Board for further appellate review.

According to a report of a VA examination conducted in June 2008, the examiner opined that the Veteran's episodes of seeing flashing lights once to twice per month (without spinning sensations) and dysesthesias "may be related" to his service-connected carotid artery stenosis.  [Service connection is indeed in effect for carotid artery stenosis, which is evaluated as noncompensably disabling.]  The issue of entitlement to a compensable rating for the service-connected carotid artery stenosis, which has not been adjudicated by the RO, is not inextricably intertwined with the current appeal and is therefore referred to the agency of original jurisdiction for appropriate action.  
FINDING OF FACT

At no time during the current appeal has the Veteran been shown to have vertigo, or a peripheral vestibular disorder, manifested by dizziness.


CONCLUSION OF LAW

Vertigo, or a peripheral vestibular disorder, manifested by dizziness, was not incurred in or aggravated by active duty and was not caused or aggravated by the service-connected hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a post-decisional letter dated in November 2008 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's appeal has been readjudicated, most recently in July 2011.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs) and VA treatment records; afforded the Veteran physical examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  Accordingly, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise. 

Furthermore, the August 2010 VA examination is adequate for adjudication purposes.  The examiner reviewed the Veteran's claims folder and considered the Veteran's medical history and current symptomatology.  Following this review and consideration, as well as an examination of the Veteran, the examiner provided an opinion as to the etiology of the Veteran's complaints.  This examination report is otherwise adequate to, in combination with the other medical evidence of record, make a determination as to the etiology of the claimed disability.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran contends that he has vertigo, or a peripheral vestibular disorder, manifested by dizziness, that is the result of either his active duty or his service-connected hearing loss and/or tinnitus.  

Review of the service treatment records shows that the Veteran reported a history of dizziness in association with his pre-induction examination.  In this regard, the Board acknowledges that service treatment records (STRs) reflect complaints of ear, nose, and throat problems as well as hearing problems.  In August 1967, the Veteran's ears were treated for wax removal.  In July 1968, the Veteran was treated for a fall.  The Veteran denied a history of dizziness in association with his January 1970 separation examination and his May 1971 re-enlistment examination.  In January 1975, the Veteran was treated for complaints of hearing loss in the right ear.  Significantly, however, there is no specific evidence of complaints of, or treatment for, vertigo or any type of peripheral vestibular disorder during service.  

A May 1979 VA examiner observed inflammation in the Veteran's right ear.  Subsequent post-service VA treatment records show that, in March 2004, the Veteran reported intermittent and fleeting episodes of the room spinning.  There was no particular association with position changes.  He thought his symptoms were related to one of his medications.  The clinician initially assessed intermittent and fleeting vertigo of uncertain etiology.  The vertigo reportedly resolved in July 2004 after the Veteran stopped taking the medication.

In June 2005, the Veteran was treated for carotid stenosis.  He related an episode in November 2004 where he had "blacked out."  The Veteran denied any dizziness in September 2005, November 2007, and November 2008.

At the June 2008 VA examination, the examiner acknowledged the Veteran's bilateral hearing loss and tinnitus as well as carotid artery stenosis bilaterally.  The Veteran specifically denied any sensation of spinning, but did report seeing flashing lights one to two times per month and dysesthesias.  He denied nausea or vomiting during these episodes and stated that they were usually resolved by lying down.  The Veteran also denied recurrent problems with ear infections.  The examiner opined that the Veteran did not have true symptoms of vertigo, and as such, these symptoms were unrelated to any ear pathology.  The examiner further opined that these episodes may be related to the Veteran's service-connected carotid artery stenosis.  

Pursuant to the Board's June 2010 Remand, the Veteran underwent a VA examination in August 2010.  At the audiological evaluation portion of that examination, the Veteran reported that his hearing had gradually declined over the past several years.  Both ears felt plugged, causing him to hold his nose and blow to open them.  He denied otalgia.  He reported bilateral, intermittent tinnitus.  He also reported feeling unsteady on his feet for the past five years.  He had to hold a railing on an elevator when going up because he felt like he might fall.  He related occasionally feeling "off balance" while walking.  He reported occasionally seeing spots when watching television or reading a book.  He denied true dizziness and described being unsteady as "I feel kind of lightheaded and know I am going to feel wobbly so I grab something."  This reportedly used to occur mainly after being on his feet all day at work.  However, the unsteadiness improved after he quit working in 2008 and now only happened about once a month.  He denied any head trauma or medication change around the time his symptoms first occurred.  Upon examination, there was no provocation of nystagmus with head-hanging.  A videonystagmography was normal.  Although the Veteran's optokinetic testing was abnormal, the examiner stated that this was more likely due to the Veteran's inability to complete the task.  

At the ear disease evaluation portion of the examination, the Veteran reported a five-year history of vertigo/dizziness, balance or gait problems, bilateral hearing loss, and tinnitus.  The balance or gait problems occurred weekly and lasted minutes or less.  An ear examination was normal.  There were no signs of a staggering gait or imbalance.  The examiner reviewed the claims file, to include the August 2010 VA audiological examination, and noted the evidence of ear treatment, including hearing loss, during service.  He also reviewed VA treatment records.  The examiner concluded that the Veteran has intermittent balance issues "without true vertigo" and without any type of peripheral vestibular disorder.  The examiner further opined that the Veteran's dizziness is not caused by or a result of a disease or injury during service.  The examiner explained that, although the Veteran's symptoms had started five years earlier, he did not report having any dizziness during service.  In addition, his symptoms were reportedly general, and a recent videonystagmography was negative.  

Based on this evidentiary posture, the Board concludes that service connection for vertigo, or a peripheral vestibular disorder, manifested by dizziness, is not warranted-on either a direct basis or as secondary to the service-connected hearing loss and tinnitus.  In this regard, the Board notes that service connection cannot be granted in the absence of a current disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Here, the Veteran filed his service connection claim in February 2005.  Significantly, at no time during the current appeal has the Veteran been diagnosed with vertigo, or a peripheral vestibular disorder, manifested by dizziness.  In this regard, the Board notes that, prior to the Veteran's filing of his service connection claim, and specifically in March 2004, the Veteran was treated for intermittent and fleeting episodes of vertigo.  However, those episodes were associated with medication that the Veteran was taking for another disability.  (His intermittent and fleeting episodes of vertigo resolved in July 2004 when the Veteran stopped taking a particular medication for that other disability.)  Further, the June 2008 VA examiner concluded that the Veteran did not have vertigo.  Rather, this examiner believed that the Veteran's complaints of seeing flashing lights once to twice per month (without spinning sensations) and dysesthesias may be related to his service-connected carotid artery stenosis.  In addition, the August 2010 VA examiner determined that the Veteran did not have either vertigo or a peripheral vestibular disorder.  

The Board acknowledges the Veteran's belief that his dizziness is either related to service or was caused by his service-connected hearing loss and tinnitus.  He is competent to report when he began experiencing disequilibrium symptoms.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on matters as complex as the diagnosis and etiology of his dizziness, and his views are of no probative value.  Further, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinions provided by the medical professionals who examined both him and the record and opined that he does not have any type of chronic disability manifested by dizziness-to include vertigo or a peripheral vestibular disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

With no competent evidence of a diagnosis of vertigo or a peripheral vestibular disorder at any time during the current appeal, the Board must conclude that the preponderance of the evidence is against the claim for service connection for vertigo, or a peripheral vestibular disorder, manifested by dizziness.  Indeed, without competent evidence of a diagnosed vertigo or peripheral vestibular disorder, the etiology of the claimed disorder need not be addressed.  Accordingly, based on this evidentiary posture, the Board finds that there is no doubt to be resolved, and service connection for such a disability-on either a direct, or secondary, basis-is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for vertigo, or a peripheral vestibular disorder, manifested by dizziness, to include as secondary to the service-connected hearing loss and tinnitus, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


